Citation Nr: 0707425	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1994.  His report of discharge indicates that he had 
four years' prior active service, which are reflected in his 
service medical records as being from November 1975 to 
November 1979, but these dates have not been verified by 
service personnel records.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has been before the Board previously, most recently 
in November 2006, when service connected for tension 
headaches was granted, as secondary to the service-connected 
bilateral central serous retinopathy, and the claim was 
remanded to the RO to establish a disability evaluation and 
re-consider the claim for TDIU.  In December 2006, the RO 
issued a rating decision granting service connection for the 
disability, and evaluated it as noncompensable, effective in 
September 1996.  The requested development having been 
completed, the claim is now again before the Board.


FINDINGS OF FACT

1. The veteran's is service connected for bilateral central 
serous retinopathy (CSR), evaluated as 20 percent disabling, 
and for bilateral hearing loss, post-operative hemangioma of 
the dorsum of the tongue, irritable bowel syndrome, and 
headaches associated with the bilateral CRS, all evaluated as 
noncompensable.  The veteran's combined total evaluation is 
20 percent.

2.  The record establishes he graduated from high school, has 
associate's degrees in technical construction and 
construction technology, an undergraduate degree in social 
work and is pursuing a graduate degree in the same field.

3.  The record establishes that the veteran is currently 
fully employed as a social worker, with part-time employment 
as a clerk at a convenience store.  

6.  The record does not establish that the veteran is 
unemployable solely due to his service connected 
disabilities.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.321, 3.340, 3.341, 
4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran's claim for TDIU pre-dated enactment of the VCAA.  
However, post-adjudication notice was provided by letters 
dated in December 2003 and September 2004.  The letter 
informed the veteran of the type of evidence needed to 
substantiate the claim for TDIU, namely, evidence that he was 
unable to secure and follow a substantially gainful 
occupation solely due to his service-connected disabilities, 
and had one service-connected disability evaluated at 60 
percent or more or had two or more service-connected 
disabilities with at least one evaluated at 40 percent or 
more, with combined disability evaluation of 70 percent or 
more.  

The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claim.  Subsequent 
VCAA notice was provided December 2006 concerning the 
establishment of disability evaluations and effective dates.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on five of the five 
elements of a service connection claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will obtain a medical n opinion if such is 
necessary to decide the claim.  In this case, the RO has 
obtained VA and non-VA treatment records, and has accorded 
the veteran VA examinations.  The veteran has not provided 
notice of any additional evidence to obtain that has not 
already been sought.  The Board thus concludes that the duty-
to-assist provisions of the VCAA have been met.

The record shows that the December 2006 VCAA notice 
concerning disability evaluations and effective dates, the 
January 2007 notification of the December 2006 rating 
decision, and December 2006 SSOC were returned as 
undeliverable, stamped "Unable to Forward."  These notices 
were sent to the veteran's last known address, and there is 
no record of him having since notified VA of a change in 
address.  The record does not show that VCAA letters issued 
in December 2003 and September 2004 were returned as 
undeliverable.  The Board observes that the veteran, alone, 
is responsible to keep the RO informed of his current 
address, and to report any change of address in a timely 
manner.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Board finds that the RO has satisfied the notification 
and assistance requirements of the VCAA to the extent 
possible under the circumstances.

TDIU

The veteran has claimed entitlement to TDIU.  However, for 
the reasons and bases set forth below, The Board finds that 
the preponderance of the evidence is against his claim.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2006).  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Those criteria are not satisfied in the instant case.  The 
veteran is currently service connected for bilateral CSR, 
which is evaluated as 20 percent disabling.  He is also 
service connected for four other disabilities, which are 
evaluated as noncompensable:  bilateral hearing loss, 
postoperative hemangioma of the dorsum of the tongue, 
irritable bowel syndrome, and headaches associated with the 
bilateral CSR.  The combined disability evaluation is 20 
percent.  38 C.F.R. § 4.25 (2006).

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321 (2006).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's nonservice-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

In this case, the medical evidence includes VA examinations, 
VA and private treatment records, private evaluations, and 
the veteran's vocational rehabilitation folder.  These 
records show that the veteran is, in fact, employed full time 
as a social worker, and that he works part time as a clerk in 
a convenience store.  

The record shows the veteran graduated from high school 
before entering active service.  In November 1994, he was 
discharged from active service with more than 17 years active 
service.  He attained the rank of E7 and his MOS was as a 
structural superintendent.  In addition, while on active 
service, he attended the non-commissioned officer academy, 
technical training instructor course, and completed 
Associate's Degree programs in technical construction and 
construction technology.  He reported he is a journeyman 
carpenter, with 26 years' experience, and is a certified 
locksmith and explosive expert.

Following his discharge, the veteran obtained a civilian 
carpenter's license, but reported he was unable to continue 
working in that field due to his vision problems.  He took 
jobs with retail stores, working in sales, job placement, and 
as a clerk.  In 1996, he took a job as a construction 
inspector, but the record shows he was dismissed within 
months from the position due to his vision disability.  He 
continued working in retail jobs, albeit with difficulty.  He 
reported that he was refused employment with the United 
States Postal Service but stated it was due to his knee 
problems, which are not service-connected.  He also reported 
difficulty with his back and arm-also non-service connected 
disabilities-and, in May 1997, a private evaluation 
recommended that the veteran seek sedentary work that did not 
require high visual acuity. 

In January 1998, his request for vocational rehabilitation 
was approved, and he pursued an education in social work, 
earning an undergraduate and working on his graduate degree.  
VA examination conducted in February 2002 reflects he is 
currently fully employed as a social worker, with part-time 
employment as a clerk at a convenience store.  It was also 
noted that the veteran was taking classes at a college to 
earn a graduate degree in social work.  There is no evidence 
of record, submitted by the veteran or his representative, to 
indicate otherwise.

In sum, the evidence simply does not establish that the 
veteran is unable to obtain substantial gainful occupation 
solely as a result of his service-connected CSR, hearing 
loss, postoperative hemangioma of the dorsum of the tongue, 
irritable bowel syndrome, and headaches.  Rather, the 
evidence establishes that the veteran is, in fact, employed 
full time and has a second part time job.  Moreover, the 
record establishes that the veteran has remained employed in 
various full and part-time jobs, or attended school, 
throughout the appeal period, albeit with difficulty.  

The Board does not wish to minimize the nature and extent of 
the veteran's overall disability.  The Board observes that 
the veteran has significant disability due to his service-
connected conditions, particularly his bilateral CSR, and 
this is recognized in the 20 percent evaluation assigned the 
disability.  The record demonstrates that his loss of vision 
precipitated his early retirement from the military, after 17 
years, and resulted in his being terminated from employment 
as a construction inspector in 1996, forcing him to consider 
other vocational avenues.  Notwithstanding, the veteran 
pursued retraining and was ultimately accepted for vocational 
rehabilitation.  He has done so successfully, earning an 
undergraduate degree in social work and being accepted to a 
graduate degree program. Furthermore, as above noted, he has 
obtained full employment in this field and, throughout, he 
has held various part and full time jobs.

The veteran's representative has expressed concern that the 
evidence showing the veteran to be employed full-time and 
working a second job on weekends is several years old, and 
that the evidence of his employment may not be up-to-date.  
The Board is also concerned with the length of time that has 
passed since any new evidence has been received on the 
subject of his employability.

However, as discussed in detail above, VA advised the veteran 
of the type of evidence needed to substantiate a claim for a 
TDIU in the December 2003 and September 2004 letters, and he 
was told of his responsibility to identify or submit relevant 
evidence.  VA attempted to provide such notice again in 
December 2006, but it was returned as undeliverable by the 
post office.  Similarly, the December 2006 SSOC was also 
returned as undeliverable by the post office.  These notices 
were sent to the veteran's last known address, and there is 
no record of him having since notified VA of a change in 
address.

The Board observes that the veteran is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  See Hyson, supra.  
Furthermore, the Board emphasizes that the duty to assist is 
not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 at 193 (1991).  Although the most recent evidence as to 
the veteran's employment is several years old, the lack of 
evidence since that time is not the fault of VA, and, indeed, 
VA has attempted to contact the veteran to provide him an 
opportunity to identify or submit new evidence in support of 
his claim

As the most recent probative evidence shows that the veteran 
has received retraining in the field of social work, and is 
currently employed full-time as a social worker while also 
pursuing a graduate degree, the Board finds that his service-
connected disabilities, alone, do not prevent him from 
engaging in substantially gainful employment.  In short, the 
Board thus concludes that the preponderance of the evidence 
is against entitlement to TDIU.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


